UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6900


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONALD J. HEIDEL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:05-cr-00596-GLR-1)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ronald J. Heidel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald J. Heidel appeals from the district court’s order denying his motion to

enforce judgment. We have reviewed the record and find no reversible error. Accordingly,

we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated

by the district court. See United States v. Heidel, No. 1:05-cr-00596-GLR-1 (D. Md. June

17, 2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                           2